UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-50876 NAUGATUCK VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 65-1233977 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) , NAUGATUCK, CONNECTICUT (Address of principal executive offices) (Zip Code) (203) 720-5000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 3, 2010, there were 7,018,823 shares of the registrant’s common stock outstanding. NAUGATUCK VALLEY FINANCIAL CORPORATION Table of Contents Part I.Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2010 and December 31, 2009 3 Consolidated Statements of Income for the three and nine months ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Liquidity and Capital Resources 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II.Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures Exhibits Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 2 Table of Contents Consolidated Statements of Financial Condition (In thousands, except share data) September 30, December 31, (Unaudited) ASSETS Cash and due from depository institutions $ $ Investment in federal funds Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at amortized cost Loans held for sale, at fair value - Loans receivable, net Accrued income receivable Foreclosed real estate and repossessed assets, net Premises and equipment, net Bank owned life insurance Federal Home Loan Bank stock, at cost Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ $ Borrowed funds Mortgagors' escrow accounts Other liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock, $.01 par value; 25,000,000 shares authorized; 7,604,375 shares issued, 7,018,823 shares outstanding at September 30, 2010 and 7,022,866 shares outstanding at December 31, 2009 76 76 Paid-in capital Retained earnings Unearned ESOP shares (193,735 shares at September 30, 2010 and December 31, 2009) ) ) Unearned stock awards (3,500 shares at September 30, 2010 and 32,340 shares at December 31, 2009) ) ) Treasury stock, at cost 588,875 shares at September 30, 2010 and 583,342 shares at December 31, 2009) ) ) Accumulated other comprehensive gain 51 Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 3 Table of Contents Consolidated Statements of Income (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) Interest income Interest on loans $ Interest and dividends on investments and deposits Total interest income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Fees for other services Fees for services related to deposit accounts Income from bank owned life insurance 80 87 Income from investment advisory services, net 51 67 Gain on investments - 11 Other income 19 27 83 Total noninterest income Noninterest expense Compensation, taxes and benefits Office occupancy Computer processing FDIC insurance premiums Directors compensation 79 Advertising 69 96 Loss on foreclosed real estate, net 16 7 47 15 Other expenses Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ Earnings per common share - Basic and Diluted $ See notes to consolidated financial statements. 4 Table of Contents Consolidated Statements of Cash Flows (In thousands) Nine Months Ended September 30, Cash flows from operating activities (Unaudited) Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Provision for loan losses Depreciation and amortization expense Loss on sale of assets 2 - Gain on sale of loans ) - Loans originated for sale ) - Proceeds from sale of loans - Net amortization from investments 46 51 Amortization of intangible assets 25 25 Benefit from deferred tax ) - Stock-based compensation Gain on sale of investments ) ) Net change in: Accrued income receivable 41 Deferred loan fees 18 (9 ) Cash surrender value of life insurance ) ) Other assets ) (4 ) Other liabilities Net cash provided by operating activities Cash flows from investing activities Proceeds from maturities and repayments of available-for-sale securities Proceeds from sale of available-for-sale securities Proceeds from maturities of held-to-maturity securities 49 Purchase of available-for-sale securities ) - Purchase of held-to-maturity securities ) ) Loan originations net of principal payments ) ) Purchase of property and equipment ) ) Proceeds from the sale of other real estate owned - Net cash used by investing activities ) ) Cash flows from financing activities Net change in time deposits ) Net change in other deposit accounts Net change in mortgagors' escrow deposits ) ) Advances from Federal Home Loan Bank Repayment of advances from Federal Home Loan Bank ) ) Change in short term borrowings - ) Net change in repurchase agreements Treasury stock acquired ) ) Dividends paid to stockholders ) ) Net cash provided (used) by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid during the period for: Interest $ $ Income taxes Non-cash transactions: Transfer of loans to foreclosed assets $ $ See notes to consolidated financial statements. 5 Table of Contents Notes to Consolidated Financial Statements NOTE 1 – NATURE OF OPERATIONS Naugatuck Valley Financial Corporation (the “Company”) was organized as a federal corporation at the direction of Naugatuck Valley Savings and Loan (the “Bank”) in connection with the mutual holding company reorganization of Naugatuck Valley Savings.The reorganization and initial public offering of Naugatuck Valley Financial was completed on September 30, 2004.In the offering, Naugatuck Valley Financial issued a majority of its outstanding shares of common stock to Naugatuck Valley Mutual Holding Company, the mutual holding company parent of the Bank.As long as Naugatuck Valley Mutual exists, it will own at least a majority of Naugatuck Valley Financial Corporation’s common stock. Originally organized in 1922, the Bank is a federally chartered stock savings bank which is headquartered in Naugatuck, Connecticut. The Bank provides a full range of personal banking services to individual and small business customers located primarily in the Naugatuck Valley and the immediate surrounding vicinity.It is subject to competition from other financial institutions throughout the region.The Bank is also subject to the regulations of various federal agencies and undergoes periodic examinations by those regulatory authorities. The Bank owns the Naugatuck Valley Mortgage Servicing Corporation, which qualifies and operates as a Connecticut passive investment company pursuant to legislation. Termination of Merger Agreement. On November 12, 2010, the Company, Naugatuk Valley Financial Corporation, a Maryland corporation,and Southern Connecticut Bancorp, Inc. (“SCBI”), entered into a Mutual Termination Agreement (the “Termination Agreement”) terminating their previouslyreported Agreement and Plan of Merger, as amended, citing inability to obtain regulatory approval of the proposed transaction.Under the Termination Agreement, the Companyhas paidSCBI a termination payment of $350,000 as reimbursement for its transaction expenses. 6 Table of Contents NOTE 2 - BASIS OF PRESENTATION The accompanying consolidated interim financial statements are unaudited and include the accounts of the Company, the Bank, and the Bank’swholly owned subsidiary, Naugatuck Valley Mortgage Servicing Corporation. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to SEC Form 10-Q.Accordingly, they do not include all the information and footnotes required by GAAP for complete financial statements.All significant intercompany accounts and transactions have been eliminated in the consolidation. These financial statements reflect, in the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s financial position and the results of its operations and its cash flows for the periods presented. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet, and income and expenses for the period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for losses on loans, the valuation of real estate acquired in connection with foreclosure or in satisfaction of loans, and the valuation of certain investment securities.While management uses available information to recognize losses and properly value these assets, future adjustments may be necessary based on changes in economic conditions both in Connecticut and nationally. Management has evaluated subsequent events for potential recognition or disclosure in the financial statements.No subsequent events were identified that would have required a change to the financial statements or disclosure in the notes to the financial statements. Operating results for the nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. Certain reclassifications have been made to prior period financial statements to conform to the September 30, 2010 financial statement presentation. These reclassifications only changed the reporting categories but did not affect our results of operations or financial position. NOTE 3 - CRITICAL ACCOUNTING POLICIES The Company considers accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies.The Company considers the following to be critical accounting policies:other-than-temporary impairment, allowance for loan losses and deferred income taxes. Other-than-temporary impairment. Each quarter, the Company reviews its investment portfolio to determine whether unrealized losses are temporary, based on an evaluation of the creditworthiness of the issuers/guarantors as well as the underlying collateral, if applicable, as well as the continuing performance of the securities.Management also evaluates other facts and circumstances that may be indicative of an other-than-temporary impairment condition.This includes, but is not limited to, an evaluation of the type of security and length of time and extent to which the fair value has been less than cost as well as certain collateral related characteristics. Allowance for Loan Losses.Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment.Management reviews the level of the allowance on a quarterly basis, at a minimum, and establishes the provision for loan losses based on the composition of the loan portfolio, delinquency levels, loss experience, economic conditions, and other factors related to the collectability of the loan portfolio. 7 Table of Contents Although the Company believes that it uses the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors.The Company engages an independent review of its commercial loan portfolio at least annually and adjusts its loan ratings based upon this review.In addition, the Company’s regulatory authorities, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such an agency may require the Company to recognize adjustments to the allowance based on its judgments about information available to it at the time of its examination. Deferred Income Taxes.The Company accounts for certain income and expense items differently for financial reporting purposes than for income tax purposes.Provisions for deferred taxes are being made in recognition of these temporary differences. It is the Company's policy to recognize interest and penalties related to unrecognized tax liabilities within income tax expense in the consolidated statements of income. NOTE 4 — Accounting Standards Updates In 2010, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance expanding disclosures related to fair value measurements including (i)the amounts of significant transfers of assets or liabilities between Levels 1 and 2 of the fair value hierarchy and the reasons for the transfers, (ii)the reasons for transfers of assets or liabilities in or out of Level 3 of the fair value hierarchy, with significant transfers disclosed separately, (iii)the policy for determining when transfers between levels of the fair value hierarchy are recognized and (iv)for recurring fair value measurements of assets and liabilities in Level 3 of the fair value hierarchy, a gross presentation of information about purchases, sales, issuances and settlements. The new guidance further clarifies that (i) fair value measurement disclosures should be provided for each class of assets and liabilities (rather than major category), which would generally be a subset of assets or liabilities within a line item in the statement of financial position and (ii)disclosures should be provided about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for each class of assets and liabilities included in Levels 2 and 3 of the fair value hierarchy. The disclosures related to the gross presentation of purchases, sales, issuances and settlements of assets and liabilities included in Level 3 of the fair value hierarchy will be required beginning January1, 2011. The remaining disclosure requirements and clarifications made by the new guidance became effective on January1, 2010. On July21, 2010, the FASB issued ASU No.2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”, which requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables. The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables by disclosing an evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowance for credit losses. Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables and nonaccrual status are to be presented by class of financing receivable.Disclosure of the nature and extent, the financial impact and segment information of troubled debt restructurings will also be required.The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance. ASU2010-20 will be effective for the Company’s consolidated financial statements as of December31, 2010, as it relates to disclosures required as of the end of a reporting period. Disclosures that relate to activity during a reporting period will be required for the Company’s consolidated financial statements that include periods beginning on or after January1, 2011. 8 Table of Contents NOTE 5 – INVESTMENT SECURITIES At September 30, 2010, the composition of the investment portfolio was: Amortized Gross Unrealized Fair (In thousands) Cost Basis Gains Losses Value Available-for-sale securities: U.S. government and agency obligations $ $
